George, J.
The Wheeler County Bank filed suit against J. M. Page as maker, and Mrs. Mary E. Hargroves as indorser, on a promissory note. Page did not answer the suit, but Mrs. Hargroves filed a plea and answer in which she alleged that she was the payee named in the note and the owner thereof, that she had not transferred the same to the plaintiff or authorized any one else to transfer or to indorse the note in her name; that her name was placed upon the note by her husband without warrant or authority; that she received no consideration for said indorsement and transfer, which facts were known to the bank at the time it received said note; and that defendant had not ratified the indorsement and transfer of the note to the bank, but on the contrary had repudiated the same. She prayed that the bank be enjoined from collecting, and the maker thereof from paying to the bank, the amount due upon the note; and that the note be decreed to be the property of the defendant. By an amendment to her plea, made at the date of the trial of the case, she tendered a certain note secured by a mortgage on land, executed by her to the bank, which had been surrendered by the bank to her husband (and by him subsequently delivered to the defendant) at the time of and in consideration of the transfer and indorsement of the note declared on by the bank. The plaintiff objected to this amendment, and the objection was overruled. At the conclusion of the evidence the court directed a verdict in favor of the defendant. The plaintiff excepted to this direction, and to the allowance of the amendment. Held:
1. The amendment to the answer was properly allowed.
2. The court erred in directing a verdict in favor of the' defendant. Under the evidence, whether the defendant’s husband was her agent and acting within the scope of his authority in transferring the note to the bank, and whether the defendant ratified the transfer as made, were questions of fact to be determined by the jury.

Judgment reversed.


All the Justices concur.